DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-28 as originally filed on June 4, 2019 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2019 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-12 recite a recite a system for determining an undocumented comorbidity, which is within the statutory category of a machine. Claims 13-28 recite a method for determining an undocumented comorbidity, which is within the statutory category of a process. 

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A system for determining an undocumented comorbidity condition in a patient, the system comprising:
an integrated care system configured to:
extract patient data from one or more databases corresponding to a pool of patients receiving treatment;
using one or more predictive models with the extracted patient data to generate, for each of the patients in the pool of patients, a respective patient risk score for having an undocumented comorbidity condition;
identify a subset of the pool of patients having a respective patient risk score that is higher than a predetermined threshold value; and
based on the identified subset of the pool of patients, identifying one or more patients for additional evaluation, additional review, or combinations thereof.
The examiner submits that, the underlined limitations are directed to methods of organizing human activity. The claim recites extracting patient data, using one or more predictive models, identifying a subset of patients, and identifying one or more patients for additional evaluation or review. These steps, under their broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. determining an undocumented comorbidity in a patient). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1 and 13 recite at least one abstract idea.  
Similarly, dependent claims 2-12 and 14-28 further narrow the abstract idea described in the independent claims. Claims 2, 3, 8, 14, 15 and 20 disclose or describe reviewing the patient’s records. Claims 4, 5, 16 and 17 further describe the patient risk score. Claims 7 and 19 disclose generating and transmitting a report. Claims 9 and 22 disclose analyzing the extracted patient data. Claims 10, 11, 25 and 26 further describe the extracted patient data. Claims 12 and 28 disclose updating the patient’s information. Claim 21 merely describes the threshold value. Claims 23 and 24 further describe qualifying one or more patient records. Claim 27 merely describes the laboratory values. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 13.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-28 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A system for determining an undocumented comorbidity condition in a patient, the system comprising:
an integrated care system configured to:
extract patient data from one or more databases corresponding to a pool of patients receiving treatment;
using one or more predictive models with the extracted patient data to generate, for each of the patients in the pool of patients, a respective patient risk score for having an undocumented comorbidity condition;
identify a subset of the pool of patients having a respective patient risk score that is higher than a predetermined threshold value; and
based on the identified subset of the pool of patients, identifying one or more patients for additional evaluation, additional review, or combinations thereof.
Claim 1 further recites the additional elements of an integrated care system, one or more databases, and one or more predictive models. Under practical application, an integrated care system, one or more databases, and one or more predictive models are all forms of extra-solution activity. MPEP 2106.5(g) indicates the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Therefore, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The dependent claims 2-12 and 14-28 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 6 and 18 further limit the additional element of the one or more predictive models. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-28 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an integrated care system, one or more databases, and one or more predictive models were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims also do not recite significantly more than the abstract idea and are not patent eligible.
The dependent claims 2-12 and 14-28 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 6 and 18 disclose the additional element of the one or more predictive models. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore, claims 1-28 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 are rejected for lack of adequate written description. The claims recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claims recite using one or more predictive models with the extracted patient data to generate, for each of the patients in the pool of patients, a respective patient risk score for having an undocumented comorbidity condition. The Applicant has provided no disclosure on the algorithm for how to generate a patient risk score using one or more predictive models. Any patient risk score generated by applying the predictive model could potentially read on the as-claimed invention.
The Specification states the patient risk score is generated by using one or more individual predictive models to generate an individual patient risk score associated with an individual condition. The individual patient risk score is inputted into an aggregate comorbid model to calculate the patient risk score (para. [0011]). This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
Claims 5, 6, 17 and 18 are rejected for lack of adequate written description. The claims recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
Specifically, the claims recite using one or more individual predictive models to generate an individual patient risk score associated with an individual condition and the one or more individual predictive models is selected from one of: a gastrointestinal (GI) bleed model, a pericarditis model, a myelodysplasia model, a hemolytic anemia model, a sickle cell anemia model, or an aggregate comorbid model, or combinations thereof. The Applicant has provided no disclosure on the algorithm for how to generate an individual patient risk score using one or more individual predictive models, which are selected from a single model or combination of a gastrointestinal model, a pericarditis model, a myelodysplasia model, a hemolytic anemia model, a sickle cell anemia model or an aggregate comorbid model. Any individual patient risk score generated by applying the individual predictive model could potentially read on the as-claimed invention.
The Specification states that the one or more individual predictive models are used to generate an individual patient risk score associated with an individual condition. The one or more individual predictive models are selected from a single model or combination of a gastrointestinal model, a pericarditis model, a myelodysplasia model, a hemolytic anemia model, a sickle cell anemia model or an aggregate comorbid model. (para. [0011]-[0012]). This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
Claims 4, 5, 16 and 17 are rejected for lack of adequate written description. The claims recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claims recite wherein the patient risk score includes an aggregate risk score from an aggregated comorbid model and inputting the individual patient risk score into an aggregate comorbid model for calculating the patient risk score. The Applicant has provided no disclosure on the algorithm for how to generate an aggregate risk score by inputting individual patient risk scores into an aggregated comorbid model. Any aggregated risk score generated by inputting individual patient risk scores into an aggregated comorbid model could potentially read on the as-claimed invention.
The Specification states when the individual models have calculated a risk score associated with an individual comorbidity condition, then they may be inputted into an aggregate comorbid model for calculating a risk score for a patient having any comorbidity condition (para. [0070]). Additionally, it is stated that the individual patient risk score are input into an aggregated comorbid model to calculate the patient risk score (para. [0011]). This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
Claims 2, 3, and 7-12 and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, second paragraph due to their dependence on claim 1.
Claims 14, 15, and 19-28 and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, second paragraph due to their dependence on claim 13.
Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 16 recite the limitation of “the patient risk score” including an aggregate risk score from an aggregate comorbid model or one or more individual risk scores from individual models. However, claims 1 and 13 recite a “patient risk score” as being generated using one or more predictive models. Therefore, it is unclear whether the applicant has introduced “the patient risk score” in claims 4 and 16 as a new term or intended to refer to the same risk score in the corresponding independent claims. For purposes of compact prosecution, the examiner has interpreted “the patient risk score” in claims 4 and 16 to mean the same patient risk score of the corresponding independent claims. Additionally, claims 5 and 17 recite “inputting the individual patient risk score into an aggregate comorbid model for calculating the patient risk score”. It is unclear whether the applicant has recited an additional calculation step, or if the applicant intended to refer to the same calculation step as being performed in the corresponding independent claim. For purposes of compact prosecution, the examiner has interpreted the calculation of the patient risk score of claims 5 and 17 to mean the same calculation step of the corresponding independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12-14, 16, 17, 22, 23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nazem (WO 2018/057616 A1) in view of Amini (WO 2018/057742 A1).  
Regarding claim 1, Nazem teaches: A system for determining an undocumented comorbidity condition in a patient, the system comprising:
an integrated care system configured to: (a system with a frontend unit including a processor and a content unit configured to [0016]; a system that generates a health score for an individual [0025])
extract patient data from one or more databases […] (at least one or more biomarkers can be received from a second database [0007]; load the user’s record including biomarker data and interrogate the data [00117]; collect current biomarker values for an individual [00115])
using one or more predictive models with the extracted patient data to generate, for each of the patients in the pool of patients, a respective patient risk score for having an undocumented comorbidity condition; (the biomarker score can represent the likelihood of a biomarker contributing to the user’s risk of developing a disease [0094]; if a biomarker score for a comorbid condition is moderate to severe, then the main condition it is associated with is determined to be comorbid [0096]-[0098], Table 2; the scoring module plugs in all values of all variables of the scoring equation to attain the biomarker score [0119])
identify a subset of the pool of patients having a respective patient risk score that is higher than a predetermined threshold value; and (if the individual’s biomarker score of the comorbid condition is indicative of moderate to severe risk (threshold value), then the main condition will be determined to be comorbid with the comorbid condition [0094]-[0098], Table 2)   
based on the identified subset of the pool of patients, identifying one or more patients for additional evaluation, additional review, or combinations thereof (the scores of the biomarkers are used to compute an overall health score [00102]; recommendations are provided to each individual based on their overall health score including treatment suggestions [00113]-[00114]; treatment recommendations can include automated scheduling a visit to the clinician [0021])
Nazem does not teach:
patient data corresponding to a pool of patients receiving treatment
However, Amini in the analogous art teaches:
patient data corresponding to a pool of patients receiving treatment (data such as prescribed medications can be extracted from the electronic medical record to build the patient profile [00116]-[00117], Fig. 3 – 302; patient profiles can be grouped for example to discover the relationship between treatments [00139]-[00140])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem to include patient data corresponding to a pool of patients receiving a treatment as taught by Amini. This allows for the tracking of the patient’s progress with treatment and the comorbid disease (Amini [00135]-[00136]). 
Regarding claim 2, Nazem and Amini teach the system of claim 1 as described above. 
Nazem further teaches:
wherein the integrated care system is configured to, based on the identified subset of the pool of patients, perform a review of a patient's records, wherein the review of the patient's records includes reviewing the patient records for billing corrections, patient data corrections, providing clinical intervention, altering a patient's treatment plans, or a combination thereof (recommendations are provided to each individual based on their overall health score including treatment suggestions [00113]-[00114]; treatment recommendations can include automated scheduling a visit to the clinician [0021]; recommendations can be for lifestyle or behavioral changes to reduce the likelihood of developing or worsening the physiological condition [00155], [0060], [0082]; behavioral or lifestyle modifications are monitored by tracking the improvement or worsening of the biomarker score [00167])
Regarding claim 4, Nazem and Amini teach the system of claim 1 as described above. 
Nazem further teaches:
wherein the patient risk score includes an aggregate risk score from an aggregated comorbid model, or one or more individual risk scores from one or more individual models, or combinations thereof (the scoring module receives the biomarker data [00113]; the input values for each biomarker are its influencing factors and all values of all variables are plugged into the scoring equation by the scoring module to attain the biomarker score [0119])
Regarding claim 5, Nazem and Amini teach the system of claim 1 as described above. 
Nazem further teaches:
wherein using one or more predictive models to generate a patient risk score comprises: using one or more individual predictive models to generate an individual patient risk score associated with an individual condition; and (the biomarker score represent the likelihood of a biomarker contributing to the user’s risk of developing a disease, for example a lower biomarker score for the serum A1C biomarker correlates with more severe diabetes [0094], [00149], Table 1; the scoring module receives the biomarker data [00113]; the input values for each biomarker are its influencing factors and all values of all variables are plugged into the scoring equation by the scoring module to attain the biomarker score [0119])
inputting the individual patient risk score into an aggregate comorbid model for calculating the patient risk score (if a biomarker score for a comorbid condition is moderate to severe, then the main condition it is associated with is determined to be comorbid [0096]-[0098], Table 2; the scores of each biomarker are combined to compute an overall health score [00102], [0034], [00124], Fig. 10, Fig. 11)
Regarding claim 9, Nazem and Amini teach the system of claim 1 as described above. 
Nazem further teaches:
wherein the integrated care system is configured to, analyze the extracted patient data, prior to using one or more predictive models, for qualifying one or more patient records for inclusion into the one or more predictive models (the biomarkers without a severity or severity that doesn’t fall into the predetermined set of severities are removed, and each retained biomarker is analyzed to determine an association with a physiologic condition [0009], [00149])
Regarding claim 10, Nazem and Amini teach the system of claim 1 as described above. 
Nazem further teaches:
wherein the extracted patient data includes laboratory values, hospitalization history, hospitalization records, pharmacy prescription history, other documented comorbidity conditions, patient demographics, health care provider's notes, or keywords, or combinations thereof (biomarkers selected can be cholesterol levels, serum A1C levels, telomere length, birth date, gender, or weight [0007], [00116])
Regarding claim 12, Nazem and Amini teach the system of claim 1 as described above. 
Nazem does not teach:
wherein the integrated care system is configured to transmit updated patient information to one or more health care facilities to inform the one or more health care facilities of a patient's comorbidity condition
However, Amini in the analogous art teaches:
wherein the integrated care system is configured to transmit updated patient information to one or more health care facilities to inform the one or more health care facilities of a patient's comorbidity condition (the patient’s comorbidity profile, including new diseases or conditions can be sent to the healthcare information sources [00143]-[00144]; healthcare information sources may include medical facilities [00110])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem to include transmitting updated information regarding a patient’s comorbidity condition to a healthcare facility as taught by Amini. By informing the healthcare provider of the patient’s updated comorbidity profile, treatment options can be identified and provided (Amini [00143]-[00144]). 
Claim 13 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claim 22 recites substantially similar limitations as those already addressed in claim 9, and, as such is rejected for similar reasons as given above. 
Regarding claim 23, Nazem and Amini teach the method of claim 22 as described above. 
Nazem further teaches:
wherein qualifying one or more patient records includes removing any outlier patients, patients with predetermined clinical indicators, or patients associated with Centers for Medicaid & Medicare Services, or combinations thereof (the biomarkers without a severity or severity that doesn’t fall into the predetermined set of severities are removed [0009], [00149]; the predetermined set of severities for a particular physiological condition are biomarkers scores of mild, moderate or severe [00150], [00154])
Claim 25 recites substantially similar limitations as those already addressed in claim 10, and, as such is rejected for similar reasons as given above. 
Claim 28 recites substantially similar limitations as those already addressed in claim 12, and, as such is rejected for similar reasons as given above. 
Claims 3, 11, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nazem and Amini in further view of Darin (US 2009/0099869 A1).  
Regarding claim 3, Nazem and Amini teach the system of claim 1 as described above. 
Nazem and Amini do not teach:
wherein the integrated care system is configured to, based on the identified subset of the pool of patients, perform a review of a patient's records, wherein the review of the patient's records includes identifying any overlooked, unreported, or undocumented conditions, correcting any overlooked, unreported, or undocumented conditions, correcting billing inaccuracies, providing clinical decision-making support, or combinations thereof 
However, Darin in the analogous art teaches:
wherein the integrated care system is configured to, based on the identified subset of the pool of patients, perform a review of a patient's records, wherein the review of the patient's records includes identifying any overlooked, unreported, or undocumented conditions, correcting any overlooked, unreported, or undocumented conditions, correcting billing inaccuracies, providing clinical decision-making support, or combinations thereof (identify billing entries that excluded comorbidities and/or complications with diagnostic evidence, flagging them for review and, if appropriate, modifying them to include the omitted comorbidities and/or complications to receive maximum reimbursement [0006])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem and Amini to include reviewing a patients records for undocumented conditions or billing inaccuracies, or for providing clinical decision-making support as taught by Darin. The proper documenting and billing of medical conditions allows the healthcare facility to receive the appropriate reimbursement (Darin [0005]). 
Regarding claim 11, Nazem and Amini teach the system of claim 1 as described above. 
Nazem and Amini do not teach:
wherein the extracted patient data includes laboratory values, the laboratory values including hemoglobin levels, PT, platelet count, transferrin saturation (TSAT), or calcium levels, or combinations thereof
However, Darin in the analogous art teaches:
wherein the extracted patient data includes laboratory values, the laboratory values including hemoglobin levels, PT, platelet count, transferrin saturation (TSAT), or calcium levels, or combinations thereof (laboratory data can include levels of hemoglobin, iron and total iron binding capacity (iron is divided by the total iron binding capacity to get the TSAT) [0024])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem and Amini to include laboratory values of hemoglobin, PT, platelet count, TSAT or calcium as taught by Darin. By doing so, an undocumented comorbidity of anemia can be detected and accounted for appropriate reimbursement (Darin [0024]-[0025]). 
Claim 15 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claim 26 recites substantially similar limitations as those already addressed in claim 11, and, as such is rejected for similar reasons as given above. 
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nazem and Amini in further view of Kennedy (US 2017/0329894 A1).  
Regarding claim 6, Nazem and Amini teach the system of claim 1 as described above. 
Nazem and Amini do not teach:
wherein the one or more individual predictive models is selected from one of: a gastrointestinal (GI) bleed model, a pericarditis model, a myelodysplasia model, a hemolytic anemia model, a sickle cell anemia model, or an aggregate comorbid model, or combinations thereof 
However, Kennedy in the analogous art teaches
wherein the one or more individual predictive models is selected from one of: a gastrointestinal (GI) bleed model, a pericarditis model, a myelodysplasia model, a hemolytic anemia model, a sickle cell anemia model, or an aggregate comorbid model, or combinations thereof (sickle cell anemia and myelodysplastic syndrome can be diagnosed, characterized and monitored using the algorithms of the invention [0075]-[0076])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem and Amini to include the one or more predictive models mentioned above as taught by Kennedy. By detecting these conditions earlier on, more successful and less costly treatment can be provided (Kennedy [0004]-[0005]). 
Claim 18 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nazem and Amini in further view of Amarasingham (US 2013/0262357 A1).  
Regarding claim 7, Nazem and Amini teach the system of claim 1 as described above. 
Nazem and Amini do not teach:
generate a report including at least a portion of the identified subset of the pool of patients and their respective patient risk scores; and
transmit the report to one or more health care facilities
However, Amarasingham in the analogous art teaches:
generate a report including at least a portion of the identified subset of the pool of patients and their respective patient risk scores; and (a patient list of patients with high risk for a disease is presented to the intervention coordination team [0051])
transmit the report to one or more health care facilities (the patient list of patients with high risk for a disease is presented to the intervention coordination team in the hospital [0026]-[0027], [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem and Amini to include generating a report of patients risk scores of the identified subset of patients and transmitting the report to a healthcare facility as taught by Amarasingham. This allows for patients at high risk to be targeted so they can receive proper attention and care (Amarasingham [0006]-[0007]). 
Regarding claim 8, Nazem and Amini teach the system of claim 7 as described above. 
Nazem further teaches:
for each patient identified for additional review, performing one or more of:
obtain additional information, or documentation, or combinations thereof (the user updates their health profile for data associated with each biomarker to track the improvement or worsening of the biomarker score [00167]; an interface requesting an updated blood pressure, Fig. 25 - Fig. 26, [0049]-[0050])
[…] patient risk score (the biomarker score can represent the likelihood of a biomarker contributing to the user’s risk of developing a disease [0094])
Nazem does not teach:
update a patient's record to reflect a diagnosis, or a potential for one or more comorbid conditions, or combinations thereof; or 
However, Amini in the analogous art teaches:
update a patient's record to reflect a diagnosis, or a potential for one or more comorbid conditions, or combinations thereof; or (various diseases or conditions can be diagnosed by the disclosed platform and can be logged onto the patient’s profile [00165]; interface for input of a diagnosis, Fig. 8E)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem to include updating a patient’s record to reflect a diagnosis or potential for one or more comorbid conditions as taught by Amini. A proper diagnosis allows for the implementation of effective treatment and successful patient outcomes (Amini [0002]-[0004]). 
Nazem and Amini do not teach:
conduct a review of the patient's records to identify any overlooked, unreported, and/or undocumented conditions; 
compare billing claims
However, Darin in the analogous art teaches:
conduct a review of the patient's records to identify any overlooked, unreported, and/or undocumented conditions; (identify under-coded comorbidities using diagnostic evidence by evaluating billing entries that excluded comorbidities and/or complications [0006]-[0007]) 
compare billing claims (compare billing data to laboratory data to identify billing entries that excluded comorbidities or complications [0006])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem and Amini to include conducting a review of the patient’s records to identify overlooked or undocumented conditions and compare billing claims as taught by Darin. The proper documenting and billing of medical conditions allows the healthcare facility to receive the appropriate reimbursement (Darin [0005]). 
Claim 19 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Claim 20 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nazem and Amini in further view of Gurbel (US 2006/0199239 A1).  
Regarding claim 21, Nazem and Amini teach the method of claim 13 as described above. 
Nazem and Amini do not teach:
wherein the predetermined threshold value is a predetermined threshold percentage, the predetermined threshold percentage being equal to or greater than 50%
However, Gurbel in the analogous art teaches:
wherein the predetermined threshold value is a predetermined threshold percentage, the predetermined threshold percentage being equal to or greater than 50% (risk threshold value of 50% for assessing risk of a thrombotic event [0119])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem and Amini to include the predetermined threshold value of 50% or greater as taught by Gurbel. Assigning appropriate threshold values assists in establishing the correlation of risk factors to a disease or medical event (Gurbel [0090]). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nazem and Amini in further view of Holmes (US 2016/0180050 A1).  
Regarding claim 24, Nazem and Amini teach the method of claim 23 as described above. 
Nazem and Amini do not teach:
wherein qualifying one or more patient records includes including any patients with predetermined clinical indicators, the predetermined clinical indicators comprising a documented GI bleed
However, Holmes in the analogous art teaches:
wherein qualifying one or more patient records includes including any patients with predetermined clinical indicators, the predetermined clinical indicators comprising a documented GI bleed (collect health episode data of a subject including an episode of gastrointestinal bleeding [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem and Amini to include the predetermined clinical indicator of a documented gastrointestinal bleed as taught by Holmes. Health episodes such as a gastrointestinal bleed are important events that need to be considered when evaluating a subject’s state of health (Holmes [0002], [0022]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nazem, Amini, and Darin in further view of Amarasingham (US 2013/0262357 A1).  
Regarding claim 27, Nazem, Amini, and Darin teach the method of claim 26 as described above. 
Nazem, Amini, and Darin do not teach:
wherein the laboratory values include standard deviations, time-weighted averages, maximum values, minimum values, trending values, or spikes in data, or combinations thereof
However, Amarasingham in the analogous art teaches:
wherein the laboratory values include standard deviations, time-weighted averages, maximum values, minimum values, trending values, or spikes in data, or combinations thereof (lab trends can be viewed [0045]; maximum creatinine level [0033]; worst laboratory values [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nazem, Amini, and Darin to include laboratory values of standard deviations, time-weighted averages, maximum values, minimum values, trending values, or spikes in data as taught by Amarasingham. This provides beneficial ways to view a patient’s laboratory data to assess for disease risk (Amarasingham [0040]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Blanchard (US 2020/0005947 A1) discloses a system for identifying the risk of infection in dialysis patients. Reference Soykan (US 2014/0088442 A1) discloses a method and device for monitoring patients with kidney disease. Reference Amarasingham (US 2014/0074509) discloses a system for a dashboard user interface for at least one target disease. Reference Haber (US 2015/0112710 A1) discloses a system for clinical predictive analytics.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686